DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation “wherein the ceramic is a ytterbium gallium ceramic”, which is indefinite for being inconsistent with the ceramic being the paramagnetic garnet in claim 1 from which claim 9 ultimately depends.  Based on the disclosure, as best understood by the Examiner, the limitation will be examined as “wherein the ceramic is a ytterbium gallium garnet ceramic”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8, 12, 13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barclay et al. (US 4,702,090), hereinafter referred to as Barclay.

Regarding claim 1, Barclay teaches a magnetic cooling device (Fig. 1-3; column 4, lines 66-67, “magnetic refrigerator 10”) comprising a magnetocaloric element (ring 67; column 7, lines 14-17, “Disposed in the spaces between the stacked plates 65 are plural thin flat rings 67, three shown, of a magnetic material which is chosen to exhibit the desired magnetocaloric effect”), the magnetocaloric element comprising a paramagnetic garnet (“gadolinium gallium garnet”, column 9, lines 21-36, “There are numerous materials which may be utilized for forming the rings 67. See, for example, the various materials listed in U.S. Pat. No. 4,408,463, to Barclay, the disclosure of which is incorporated herein by reference. A preferred material is gadolinium gallium garnet”), “In particular, with gadolinium gallium garnet incorporated in a ceramic structure”).  

Regarding claim 2, Barclay teaches the device according to claim 1, wherein the ceramic is formed from grains with different sizes (inherent that grains of matter make up the gadolinium gallium garnet will be different sizes), the grains being separated from each other by grain boundaries (inherent boundary for each grain), the grain boundaries delimiting zones with different crystalline orientations (inherent that each grain will have a crystalline orientation different from each other since each grain is individual). 
 
Regarding claim 6, Barclay teaches the device20Regarding claim 6,  according to claim 1, wherein the magnetocaloric element is composed of the paramagnetic garnet ceramic (the magnetocaloric element is composed of gadolinium gallium garnet incorporated in a ceramic structure, column 9, lines 21-36, “In particular, with gadolinium gallium garnet incorporated in a ceramic structure”).  

Regarding claim 7, Barclay teaches the device according to claim 1, wherein the ceramic contains gallium (“gadolinium gallium garnet”, column 9, lines 21-36, “There are numerous materials which may be utilized for forming the rings 67. See, for example, the various materials listed in U.S. Pat. No. 4,408,463, to Barclay, the disclosure of which is incorporated herein by reference. A preferred material is gadolinium gallium garnet”).  

25Rega Regarding claim 8, Barclay teaches the device according to claim 7, wherein the ceramic is a gadolinium gallium garnet ceramic (the magnetocaloric element is composed of gadolinium gallium garnet incorporated in a ceramic structure, column 9, lines 21-36, “In particular, with gadolinium gallium garnet incorporated in a ceramic structure”).  

Regarding claim 12, Barclay teaches the device according to claim 1, wherein the magnetocaloric element is fixed to a metallic element (stainless steel ring 68, Column 7, lines 17-22, “The rings 67 are tightly held in slots in an outer circular rim 68 which is preferably formed of a material which is a poor heat conductor at cryogenic temperatures, for example, titanium alloys or stainless steel.”).  

Regarding claim 13, Barclay teaches the device10Regarding claim 13,  according to claim 12, wherein the magnetocaloric element is bonded (using a liquid adhesive, column 7, lines 21-23, “The rings 67 may be press fit into the slots and bonded therein using a liquid adhesive (e.g., a filled epoxy) injected through radial injection holes into a small space at the outer periphery of the rings 67.”) onto the metallic element.  

Regarding claim 15, Barclay teaches the device according to claim 12, wherein the magnetocaloric element is a thermal bus (wherein a thermal bus is interpreted as a device which can gain and give heat).  

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 5, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barclay, as applied to claim 1, in further view of Hassen (US 2012/0222427), hereinafter referred to as Hassen.

Regarding claims 3, 4 and 5, Barclay teaches the device according to claim 1, however does not teach wherein the density of the ceramic is greater than 80% and less than 100% (claim 3); wherein the density of the ceramic is 15greater than or equal to 90% and less than 100% (claim 4); wherein the density of the ceramic is greater than or equal to 95% and less than 100% (claim 5).

Hassen teaches a device using a magnetocaloric material (see paragraph 0066), wherein the amount of magnetocaloric material is directly proportional to the amount of heat which can be removed per cycle, wherein the higher the density, the more magnetocaloric material there will be (see paragraph 0066, ”The amount of material is proportional to the maximum amount of heat that can be transferred per cycle. The amount of magnetocaloric material in the AMR is equal to the AMR cross-sectional area times its areal density, time its length.”) rendering density of the magnetocaloric material is a results effective variable.
	As such, without showing unexpected results, the claimed density cannot be considered critical and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention to have modified the density of the magnetocaloric element to be between 95% and less than 100%, through routine experimentation, since the density is directly correlated with the amount of magnetocaloric material, which in turn dictates the amount of heat which can be removed, as taught by Hansen, thereby increasing efficiency of the device, and since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding claims 10 and 11, Barclay teaches the device according to claim 1, however does not teach wherein the volume of the magnetocaloric element varies from 1mm3 to 500dm3 (claim 10); wherein the volume of the 5magnetocaloric element varies from 1cm3 to 100cm3 (claim 11).

Hassen teaches a device using a magnetocaloric material (see paragraph 0066), wherein the amount, otherwise interpreted as volume, of magnetocaloric material is directly proportional to the amount of heat which can be removed per cycle, wherein the higher the volume, the more magnetocaloric material there will be (see paragraph 0066, ”The amount of material is proportional to the maximum amount of heat that can be transferred per cycle. The amount of magnetocaloric material in the AMR is equal to the AMR cross-sectional area times its areal density, time its length.”) rendering volume of the magnetocaloric material is a results effective variable.
	As such, without showing unexpected results, the claimed density cannot be considered critical and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention to have modified the volume of the magnetocaloric element to be 1mm3 to 500dm3 or be 1cm3 to 100cm3 ,through routine experimentation, since the volume is directly correlated with the amount of magnetocaloric material, which in turn dictates the amount of heat which can be removed, as taught by Hansen, thereby increasing efficiency of the device, and since it In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barclay, as applied to claim 7, in further view of Clark (US 3,841,107), hereinafter referred to as Clark.

Regarding claim 9, Barclay teaches the device according to claim 7, wherein the garnet ceramic comprises gadolinium gallium garnet (column 9, lines 25-26), however does not teach wherein the ceramic includes ytterbium.

“The magnetic material may include a magnetocaloric material, a soft magnetic material, a hard magnetic material, or a combination thereof.”) comprising ytterbium and gallium as well as an assortment of other materials (paragraph 0020).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified the ceramic of Barclay by including ytterbium, as taught by Clark, in order to provide the predictable result of adjusting the thermal response at which maximizes heat absorbed by the magnetocaloric element at desired temperatures.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barclay, as applied to claim 12, in further view of Forster et al. (US 5,653,379), hereinafter referred to as Forster.

Regarding claim 14, Barclay teaches the device according to claim 12, however does not teach wherein the metallic element is brazed onto the magnetocaloric element, instead, Barclay teaches that the metallic element is adhered to the magnetocaloric element with an adhesive (column 7, lines 21-23, “The rings 67 may be press fit into the slots and bonded therein using a liquid adhesive (e.g., a filled epoxy) injected through radial injection holes into a small space at the outer periphery of the rings 67.”).

“The metal core is bonded to the ceramic by soldering, brazing, direct eutectic bond, adhesive bonding or any other technique where necessary steps have been taken to produce good wettability on the ceramic surface, some of the techniques which meet these requirements being set forth in the above noted patents.”)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention to have substituted the adhesive used to bond the metallic element with the magnetocaloric element of Barclay, using brazing instead, in order to provide the similar and predictable result of bonding the metallic element and the magnetocaloric element, which is ceramic, thereby producing a strong joint with good thermal conductivity.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763